MANDATE
                   Case
                 Case    19-3398, Document
                      1:18-cv-09033-VSB    38, 05/11/2020,
                                        Document   79 Filed2836410,    Pageof11of 1 N.Y.S.D. Case #
                                                             05/12/20Page1
                                                                                    18-cv-9033(VSB)



                                    UNITED STATES COURT OF APPEALS
                                                 FOR THE
                                             SECOND CIRCUIT
                                ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 22 nd day of January, two thousand twenty.

     ____________________________________

     Maxine Rivas,                                              ORDER
                                                                Docket No. 19-3398
     lllllllllllllllllllllPlaintiff - Appellant,
                                                                       USDC SDNY
     Caroline Ruiz, Olivera Krstanoska, on behalf of herself           DOCUMENT
     and a class of similarly situated individuals,                    ELECTRONICALLY FILED
                                                                       DOC #:   _________________
                                                                       DATE FILED: May 12, 2020 __
     lllllllllllllllllllllPlaintiffs,

     v.

     New Avon LLC, Avon Products, Inc.,

     lllllllllllllllllllllDefendants - Appellees,

     Raj Nath, individually and in his professional capacity,

     lllllllllllllllllllllDefendant.
     _______________________________________

           The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to Local Rule 42.1.

              The stipulation is hereby "So Ordered".

                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 05/11/2020
